Citation Nr: 0500773	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  01-07 062A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to Dependency and Indemnity Compensation 
pursuant to the provisions of 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's daughter and son-in-law

ATTORNEY FOR THE BOARD

Vito A. Clementi, Senior Counsel


INTRODUCTION

The veteran served on active duty from November 1955 to 
December 1958. He died in March 2000. The appellant is the 
veteran's surviving spouse.

This matter was last before the Board of Veterans' Appeals 
(Board) in November 2003, on appeal from a July 2000 decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.  Upon its last review, the Board 
denied service connection for the cause of the veteran's 
death and Dependency and Indemnity Compensation benefits 
under the provisions of 38 U.S.C.A § 1318.  

The appellant sought review of the Board's November 2003 
decision before the U.S. Court of Appeals for Veterans Claims 
(Court).  By order dated in November 2004 and pursuant to a 
joint motion for remand filed by the parties, the Board's 
November 2003 decision was vacated.  The terms of the joint 
motion for remand were incorporated by the Court in its 
order, and are thus binding upon VA, including the Board.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).

Having considered the joint motion for remand in light of the 
record, the Board finds that this appeal must be remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required on her part.




REMAND

As noted, in its November 2003 decision, the Board denied 
service connection for the cause of the veteran's death, and 
Dependency and Indemnity Compensation benefits under the 
provisions of 38 U.S.C.A § 1318.  However, the Board noted 
that because the appellant had reported during a May 2003 
Board hearing that the veteran had informed her that he was 
exposed to radiation during military service, the theory of 
entitlement to service connection for the cause of death due 
to radiation had been raised.  Accordingly, the Board 
referred to the RO the issue of service connection for the 
cause of death of the veteran due to such radiation.  

Through the joint motion for remand, the Court vacated the 
Board's decision in its entirety, and directed that the Board 
should determine whether the appellant's newly-raised theory 
of entitlement to  service connection for the cause of death 
of the veteran (i.e., radiation exposure) would be 
inextricably intertwined with that of the non-specific theory 
of entitlement, as found not supportable in the decision of 
November 2003.  

During the May 2003 Board hearing, the appellant testified in 
substance that the veteran had active service in Vietnam and 
in Korea; and that the veteran reported he was exposed to 
radiation while on training missions to Nevada and Kentucky.  
Although not expressive of an opinion as to the merits of the 
appellant's contentions, but in order to assist the RO in its 
adjudication of this matter, the Board observes:

1.  The veteran's report of separation from the 
Armed Forces of the United States indicates that he 
had no overseas service, and his service medical 
records similarly show no references to duty 
posting with foreign military mailing addresses 
(i.e., "APO" or "FPO");



2.  The RO's original request for service medical 
records indicates that the veteran had eight months 
of National Guard service without any period of 
federalization, prior to his active military duty;

3.  Service medical records indicate that in 
September 1956, the veteran was assigned to 
Headquarters Battery, 98th Airborne Field 
Battalion; and in September 1957, the veteran was 
reassigned to Heavy Mortar Battery, 2d Airborne, 
503rd Infantry.  

In order to accord full implementation to the Court's order 
as set out in the joint motion for remand, this matter is 
remanded to the RO through the AMC for the following actions:

1.  The RO should advise the appellant, 
through her representative, as to what 
evidence would substantiate the claims 
under the theory of entitlement service 
connection for the cause of death due to 
radiation exposure, in accordance with 
the provisions of the VCAA.  The 
appellant should be provided with the 
necessary authorizations for the release 
of any records not currently on file.  
The RO should then attempt to obtain 
these records and associate them with the 
claims folder.

2.  The RO should take such additional 
development action as it deems proper 
with respect to the claims of service 
connection for the cause of the veteran's 
death, (under both theories of exposure 
to radiation and that previously 
adjudicated) and Dependency and Indemnity 
Compensation benefits under the 
provisions of 38 U.S.C.A § 1318.  
Following such development, the RO should 
review and readjudicate the claims.  If 
any such action does not resolve the 
claims, the RO should issue the appellant 
a Supplemental Statement of the Case.  
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHARLES E. HOGEBOOM 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



